Opinion filed December 19, 2014




                                     In The


        Eleventh Court of Appeals
                                  ____________

                              No. 11-14-00332-CR
                                ____________

                 RICHARD CARL PEPPERS, Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee


                     On Appeal from the 70th District Court
                              Ector County, Texas
                        Trial Court Cause No. A-42,639


                     MEMORANDUM OPINION
      Richard Carl Peppers, Appellant, filed an untimely pro se notice of appeal
from a conviction for driving while intoxicated. We dismiss the appeal.
      The documents on file in this case indicate that Appellant’s sentence was
imposed on February 13, 2014, and that his pro se notice of appeal was filed in the
district clerk’s office on November 21, 2014. When the appeal was filed in this
court, we notified Appellant by letter that the notice of appeal appeared to be
untimely and that the appeal may be dismissed. We also noted that the trial court’s
certification of Appellant’s right of appeal indicated that Appellant has no right of
appeal because this is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2), (d). The
certification also indicates that Appellant waived his right of appeal. We requested
that Appellant respond to our letter and show grounds to continue. Appellant has
responded but has not shown grounds to continue the appeal.
      Pursuant to TEX. R. APP. P. 26.2, a notice of appeal is due to be filed either
(1) within thirty days after the date that sentence is imposed in open court or (2) if
the defendant timely files a motion for new trial, within ninety days after the date
that sentence is imposed in open court. A notice of appeal must be in writing and
filed with the clerk of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents
on file in this court reflect that Appellant’s notice of appeal was filed with the clerk
of the trial court 281 days after his sentence was imposed. The notice of appeal
was, therefore, untimely. Absent a timely filed notice of appeal or the granting of
a timely motion for extension of time, we do not have jurisdiction to entertain this
appeal. Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex.
Crim. App. 1993). Because we have no jurisdiction, we must dismiss the appeal.
      This appeal is dismissed for want of jurisdiction.




                                                      PER CURIAM


December 19, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                           2